        Case: 1:20-cv-00943-SJD Doc #: 1 Filed: 11/19/20 Page: 1 of 8 PAGEID #: 1




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



 Robert Ball,                                      No.
                        Plaintiff,
                                                   COMPLAINT
 v.
 TeamCraft Roofing, Inc.,
                        Defendant.



         Plaintiff, Robert Ball (“Plaintiff”), sues the Defendant, TeamCraft Roofing, Inc.

(collectively, “Defendant”) and alleges as follows:

                                 PRELIMINARY STATEMENT

         1.     This is an action for unpaid wages, liquidated damages, attorneys’ fees, costs, and

interest under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.; Ohio Revised

Code Ann. (“ORC”) § 4111.01; and ORC § 4113.15 for Defendant’s failure to pay Plaintiff all

earned minimum wages and all earned wages.

         2.     The FLSA was enacted “to protect all covered workers from substandard wages

and oppressive working hours.” Barrentine v. Ark Best Freight Sys. Inc., 450 U.S. 728, 739

(1981). Under the FLSA, employers must pay all non-exempt employees a minimum wage of

pay for all time spent working during their regular 40-hour workweeks. See 29 U.S.C. § 206(a).

Under the FLSA, employers must pay all non-exempt employees one and one-half their regular

rate of pay for all hours worked in excess of 40 hours in a workweek. See 29 U.S.C § 207.

         3.     ORC § 4111.01 establishes the law regarding minimum wage within the State of

Ohio.



                                                 -1-
      Case: 1:20-cv-00943-SJD Doc #: 1 Filed: 11/19/20 Page: 2 of 8 PAGEID #: 2




        4.       ORC § 4113.15 establishes the law regarding the payment of wages within the

State of Ohio.

                                  JURISDICTION AND VENUE

        5.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 29

U.S.C. § 201, et seq. because this civil action arises under the Constitution and law of the United

States. This Court also has subject matter jurisdiction pursuant 28 U.S.C. § 1367 because the

state law claims asserted herein are so related to claims in this action over which this Court has

subject matter jurisdiction that they form part of the same case or controversy under Article III of

the United States Constitution.

        6.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(ii) because acts

giving rise to the claims of Plaintiff occurred within the Northern District of Ohio, and

Defendant regularly conducts business in and has engaged in the wrongful conduct alleged

herein – and, thus, are subject to personal jurisdiction in – this judicial district.

                                              PARTIES

        7.       At all material times, Plaintiff is an individual residing in Hamilton County, Ohio,

and is a former employee of Defendant.

        8.       At all material times, Defendant TeamCraft Roofing, Inc. is a North Carolina

corporation duly licensed to transact business in the State of Ohio. At all material times,

Defendant TeamCraft Roofing, Inc. does business, has offices, and/or maintains agents for the

transaction of its customary business in Hamilton County, Ohio.

        9.       At all relevant times, Defendant TeamCraft Roofing, Inc. was an employer under

the FLSA. The FLSA defines “employer” as any person who acts directly or indirectly in the

interest of an employer in relation to an employee. At all relevant times, Defendant TeamCraft




                                                   -2-
     Case: 1:20-cv-00943-SJD Doc #: 1 Filed: 11/19/20 Page: 3 of 8 PAGEID #: 3




Roofing, Inc. had the authority to hire and fire employees, supervised and controlled work

schedules or the conditions of employment, determined the rate and method of payment, and

maintained employment records in connection with Plaintiff’s employment with Defendant. As

a person who acted in the interest of Defendant in relation to the company’s employees,

Defendant TeamCraft Roofing, Inc. is subject to liability under the FLSA.

       10.     At all material times, Defendant TeamCraft Roofing, Inc. is Plaintiff’s

“employer” as defined by Ohio Revised Code § 4111, et seq.

       11.     At all material times, Defendant TeamCraft Roofing is Plaintiff’s “employer” as

defined by Ohio Revised Code § 4113, et seq.

       12.     Defendant individually and/or through an enterprise or agent, directed and

exercised control over Plaintiff’s work and wages at all relevant times.

       13.     Plaintiff, in his work for Defendant, was employed by an enterprise engaged in

commerce that had annual gross sales of at least $500,000.

       14.     At all relevant times, Plaintiff, in his work for Defendant, was engaged in

commerce or the production of goods for commerce.

       15.     At all relevant times, Plaintiff, in his work for Defendant, was engaged in

interstate commerce.

       16.     Plaintiff, in his work for Defendant, regularly handled goods produced or

transported in interstate commerce.

                                  NATURE OF THE CLAIM

       17.     Defendant owns and/or operates as Defendant TeamCraft Roofing, Inc., an

enterprise located in Hamilton County, Ohio, doing business as TeamCraft Roofing.




                                                -3-
      Case: 1:20-cv-00943-SJD Doc #: 1 Filed: 11/19/20 Page: 4 of 8 PAGEID #: 4




       18.     Plaintiff was hired by Defendant and worked for Defendant from approximately

August 2019 through approximately May 2020.

       19.     At all relevant times, Plaintiff worked as “Roofer,” performing non-exempt tasks,

such as manual labor related to installation and repair of roofs.

       20.     At all relevant times, between approximately, Defendant, in its sole discretion,

agree to pay Plaintiff $16 per hour.

       21.     During Plaintiff’s final workweek with Defendant, he worked a single shift for

approximately 11 hours.

       22.     During that shift, Plaintiff worked at a job site near Dayton, Ohio.

       23.     Despite having worked 11 hours for Defendant during his final workweek,

Defendant compensated Plaintiff only $27.55.

       24.     Because Plaintiff worked approximately 11 hours, Defendant should have

compensated him at least $176 for such time worked at his regular hourly rate.

       25.     Because Plaintiff worked approximately 11 hours, Defendant should have

compensated him at least $79.75 for such time worked in order to cover their $7.25 hourly

federal minimum wage obligations toward Plaintiff.

       26.     Because Plaintiff worked approximately 11 hours, Defendant should have

compensated him at least $95.70 for such time worked in order to cover their $8.70 hourly Ohio

minimum wage obligations toward Plaintiff.

       27.     As a result of Defendant’s willful failure to compensate Plaintiff the applicable

federal minimum wage, Defendant has violated 29 U.S.C. § 206(a).

       28.     As a result of Defendant’s willful failure to compensate Plaintiff the applicable

Ohio minimum wage, Defendant has violated ORC § 4111.




                                                 -4-
     Case: 1:20-cv-00943-SJD Doc #: 1 Filed: 11/19/20 Page: 5 of 8 PAGEID #: 5




          29.   As a result of Defendant’s willful failure to compensate Plaintiff at his regular

rate of pay, Defendant has violated ORC § 4113.

          30.   Defendant has and continues to violate the FLSA by not paying Plaintiff the full

applicable minimum wage for all hours worked during his employment.

          31.   Defendant has and continues to violate ORC § 4111 by not paying Plaintiff the

full applicable minimum wage for all hours worked during his employment.

          32.   Defendant has and continues to violate the ORC § 4113 by not paying Plaintiff for

all hours worked during his employment.

          33.   Plaintiff is a covered employee within the meaning of the FLSA.

          34.   Plaintiff is a covered employee within the meaning of ORC § 4111.

          35.   Plaintiff is a covered employee within the meaning of ORC § 4113.

          36.   At all relevant times, Plaintiff is a non-exempt employee.

          37.   Defendant refused and/or failed to properly disclose to or apprise Plaintiff of his

rights under the FLSA.

          38.   Defendant individually and/or through an enterprise or agent, directed and

exercised control over Plaintiff’s work and wages at all relevant times.

          39.   Due to Defendant’s illegal wage practices, Plaintiff is entitled to recover from

Defendant compensation for unpaid wages, an additional amount equal amount as liquidated

damages, interest, and reasonable attorney’s fees and costs of this action under 29 U.S.C. §

216(b).

          40.   Due to Defendant’s illegal wage practices, Plaintiff is entitled to recover from

Defendant compensation for unpaid wages, an additional amount equal to twice the unpaid




                                                 -5-
     Case: 1:20-cv-00943-SJD Doc #: 1 Filed: 11/19/20 Page: 6 of 8 PAGEID #: 6




wages as liquidated damages, interest, and reasonable attorney’s fees and costs of this action

under §34(a) of Article II of the Ohio Constitution.

       41.     Due to Defendant’s illegal wage practices, Plaintiff is entitled to recover from

Defendant compensation for unpaid wages, liquidated damages, interest, and attorneys’ fees

under ORC § 4113.

                      COUNT ONE: FAIR LABOR STANDARDS ACT
                         FAILURE TO PAY MINIMUM WAGE

       42.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       43.     Defendant willfully failed or refused to pay Plaintiff the applicable federal

minimum wage for all of the hours that Plaintiff worked for Defendant.

       44.     Defendant’s practice of willfully failing or refusing to pay Plaintiff at the required

minimum wage rate violates the FLSA, 29 U.S.C. § 206(a).

       45.     Plaintiff is therefore entitled to compensation for the full applicable minimum

wage at an hourly rate, to be proven at trial, plus an additional equal amount as liquidated

damages, together with interest, reasonable attorney’s fees, and costs.

       WHEREFORE, Plaintiff, Robert Ball, individually, respectfully request that the Court

grant relief in Plaintiff’s favor, and against Defendant for compensation for unpaid minimum

wages, plus an additional equal amount as liquidated damages, prejudgment and post-judgment

interest, reasonable attorneys’ fees, costs, and disbursements of this action, and any additional

relief this Court deems just and proper.

                      COUNT TWO: OHIO REVISED CODE § 4111.01
                         FAILURE TO PAY MINIMUM WAGE




                                                -6-
      Case: 1:20-cv-00943-SJD Doc #: 1 Filed: 11/19/20 Page: 7 of 8 PAGEID #: 7




       46.     Plaintiff realleges and incorporates by reference all allegations in all preceding

paragraphs.

       47.     Defendant willfully failed or refused to pay Plaintiff the applicable Ohio

minimum wage for all of the hours that Plaintiff worked for Defendant.

       48.     Defendant’s practice of willfully failing or refusing to pay Plaintiff at the required

minimum wage rate violates ORC § 4111.01.

       49.     Plaintiff is therefore entitled to compensation for the full applicable minimum

wage at an hourly rate, to be proven at trial, plus an additional amount as liquidated damages,

together with interest, reasonable attorney’s fees, and costs.

       WHEREFORE, Plaintiff, Robert Ball, individually, respectfully requests that the Court

grant relief in Plaintiff’s favor, and against Defendant for compensation for unpaid minimum

wages, plus an additional amount equal to twice the unpaid minimum wages, prejudgment and

post-judgment interest, reasonable attorneys’ fees, costs, and disbursements of this action, and

any additional relief this Court deems just and proper.

                      COUNT THREE: OHIO REVISED CODE § 4113
                          FAILURE TO PAY WAGES OWED

       50.     Plaintiffs reallege and incorporate by reference all allegations in all preceding

paragraphs.

       51.     Defendant willfully failed or refused to pay Plaintiff his regular rate of pay for all

of the hours that Plaintiff worked for Defendant.

       52.     Defendant’s practice of willfully failing to pay Plaintiff wages for labor

performed violates ORC § 4113.




                                                 -7-
     Case: 1:20-cv-00943-SJD Doc #: 1 Filed: 11/19/20 Page: 8 of 8 PAGEID #: 8




       53.     Plaintiff is therefore entitled to compensation for the full applicable minimum

wage at an hourly rate, to be proven at trial, plus an additional equal amount as liquidated

damages, together with interest, costs, and reasonable attorney fees.

       WHEREFORE, Plaintiff, Robert Ball, individually, respectfully requests that the Court

grant relief in Plaintiff’s favor, and against Defendant for compensation for unpaid wages,

liquidated damages, prejudgment and post-judgment interest, reasonable attorneys’ fees, costs,

and disbursements of this action, and any additional relief this Court deems just and proper.

       RESPECTFULLY SUBMITTED this 19th day of November, 2020.

                                                      BENDAU & BENDAU PLLC

                                              By: /s/ Clifford P. Bendau, II
                                              Clifford P. Bendau, II (OH No. 0089601)
                                              Christopher J. Bendau
                                              BENDAU & BENDAU PLLC
                                              P.O. Box 97066
                                              Phoenix, Arizona 85060
                                              Telephone AZ: (480) 382-5176
                                              Email: cliffordbendau@bendaulaw.com
                                                      chris@bendaulaw.com



                                              THE LAW OFFICES OF SIMON & SIMON
                                              By: /s/ James L. Simon
                                              James L. Simon (OH No. 0089483)
                                              6000 Freedom Square Dr.
                                              Independence, OH 44131
                                              Telephone: (216) 525-8890
                                              Facsimile: (216) 642-5814
                                              Email: jameslsimonlaw@yahoo.com




                                                -8-
